DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-11 and 14-22 are pending. Claims 2 and 14-17 are amended. Claims 12-13 are canceled. Claims 21-22 are newly added. 
Applicant’s amendment filed 8/15/22 overcomes the following objections from the last Office Action of 1/14/22:
Objection(s) to the drawings.

Response to Arguments
Applicant's arguments filed 8/15/2022, with respect to claims 1, 4, 9, 15 and 17 have been fully considered but they are not persuasive. 
Regarding claims 1 and 17, Applicant argues in pgs. 13-15 of the remarks, that Godwin does not expressly disclose “an unknown object” in the reception component limitation and does not disclose “classifying the unknown object” in the classification component limitation. The Examiner respectfully disagrees. In Para. 0019 the target is interpreted as the object. As further shown in this paragraph, objects are detected and classified using remote sensing. Therefore, the classification of the object is to determine what the image content/object is. Thus, under broadest reasonable interpretation of the claim, the examiner interprets that if the object has to be classified then the object is not known (i.e., the target is unknown). Additionally, classification of the remote sensing data shows that the image content is not known. The remote sensing data is image data and remote sensing is used to classify objects. Therefore, the purpose of classification is to determine what the image content/object is. In Para. 0069, the classification of the city is unknown, showing that the particular city (i.e. particular object) is not known. Under broadest reasonable interpretation of the claim, the particular city to be classified is taken as the unknown object. Thus, the examiner interprets that if the particular city has to be classified, then the particular city (i.e. particular object) is not known.
Regarding claim 4, Applicant argues, in pgs. 17-18 of the remarks, the Malaouf in the combination does not teach “where the classification component is configured to compare the Fourier transform result against the discrete cosine transform result to classify the unknown object.” The Examiner respectfully disagrees. A shown in Fig. 1a, since both DCT and Fourier transform each have their own criteria, the examiner interprets that they each contribute a certain degree of importance to the overall score calculation. In this figure, DCT has one criterion contributing to the overall score compared to Fourier transform contributing two criteria to the overall score. Therefore, under broadest reasonable interpretation of the claim, there is a difference (i.e. comparison) between the criterion that contributes to the overall score from the DCT versus the criterion that contributes to the overall score from the Fourier transform.
Regarding claim 9, in response to applicant's argument that Pertsel teaches away from any type of transform and instead of visual image analysis in pgs. 18-19 of the remarks, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Persel is combined with Godwin to teach that current video frames (i.e. time series signal) are compared to current video frames (i.e. time series signal standard) to classify an object in Cols. 15-16, whereas Godwin was used to teach the specifics of the classification component from claim 1. However, Persel also teaches in Col. 7 the input data is transformed. This shows that the analysis of the video frames is conducted on the transformed input data.
Regarding claim 15, in response to applicant's argument that Roy teaches away by pointing to the failings of the existing systems and proposing a new system in pg. 20-21 of the remarks, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Roy is combined with Godwin, Liu, Thapliya, and Maalouf to teach that the specific type of classification can be a shape-based classification, as shown in Table 5. Godwin, Thapliya, Maalouf were used to teach the rest of the limitations of claim 15. Roy reference is also in the same field of art of object detection and object classification as Godwin, Liu, Thapliya, and Maalouf, and therefore the references can be combined.
All remaining arguments are reliant in the aforementioned and addressed arguments and are thus considered to be wholly addressed herein. The office action has been updated to address the above arguments. See the rejection below with the updated comments in bold.

Specification
The disclosure is objected to because of the following informalities: 
In Para. 005, line 7, “The transform set cam” should read --The transform set can--.

Claim Objections
Claim 21 is objected to because of the following informalities: “a shape-based classification” should read –a shape based classification,--.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities: “at least in part, on the analysis result.” should read –at least in part, on the analysis result,--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a shape-based classification" in line 8.  It is unclear and indefinite if this is the same shape-based classification as that in claim 15 from which it depends.
Claim 15 recites the limitations "the time series supplying information on a third color of green" in lines 7-8 and “a classification of the unknown object with a classification based, at least in part, on” in lines 13-14.  It is unclear and indefinite which time series is being referred to (i.e. first, second, or third time series) and if the classification of the unknown object is the same as the classification of the transform results. If the classifications are the same, then it should say “the classification.”
Claim 16 depends on claims 14 and 15 and are therefore rejected under 112(b) for the same reasons as set forth above.
Claim 22 depends on claim 16 (and thus claims 14 and 15) and are therefore rejected under 112(b) for the same reasons as set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godwin, IV et al. (US 2019/0251402 A1).
Regarding claim 1, Godwin, IV et al. discloses, an unknown object classification system that is at least partially hardware, the system comprising (As shown in Para. 0019, remote sensing is used to detect and classify objects on earth; As shown in Para. 0022, neural networks are a combination of hardware and software used to recognize objects; As shown in Para. 0057, a neural network is used to classify different textures of the remote sensing data; As shown in Para. 0075, image data 404, 408, and 412 is remote sensing data that can be a city, ocean, desert; As shown in Para. 0079, machine learning is used to detect patterns in the image to predict the content of the image): 
a reception component configured to receive a time series signal associated with an unknown object (As shown in Para. 0019, a sensor detects and measures the signals that are reflected back from the target (i.e. unknown object); As shown in Para. 0048, an electronic device 200 includes sensors such as cameras; As shown in Para. 0075, image data 404, 408, and 412 is one or more aerial images such as a city, ocean, desert taken at various time intervals (i.e. time series); As shown in Para. 0088, remote sensed data is received and the remote sensed data includes an image or set of images; Note: in Para. 0019 the target is interpreted as the object. As further shown in this paragraph, objects are detected and classified using remote sensing. Therefore, the classification of the object is to determine what the image content/object is. Thus, under broadest reasonable interpretation of the claim, the examiner interprets that if the object has to be classified then the object is not known (i.e., the target is unknown)), with the time series signal supplying information on a color (As shown in Para. 0054, the remote sensing data includes aerial images and color images); 
a transform component configured to perform a transform set upon the time series signal to produce a transform result set (As shown in Fig. 4A, each image data is transformed to produce a transform result (i.e. A, B, C, D); As shown in Fig. 4B, the transform result (i.e. A, B, C, D) is transmitted to machine learning; Paras. 0076-0077); 
and a classification component configured to classify the unknown object based, at least in part, on the transform result set (As shown in Para. 0057, a neural network is used to classify the remote sensing data following the transform, such as describing the texture; As shown in Para. 0069, a neural network is selected to analyze the remote sensed data such as determining whether the city is newer or older based on certain patterns and features; As shown in Fig. 4B, the neural network selection to perform analysis on the image data occurs after the transform; As shown in Para. 0093, content within the remote sensed data is detected and classified; Note: classification of the remote sensing data shows that the image content is not known. As mentioned above in the previous limitations the remote sensing data is image data and remote sensing is used to classify objects. Therefore, the purpose of classification is to determine what the image content/object is. In Para. 0069, the classification of the city is unknown, showing that the particular city (i.e. particular object) is not known. Under broadest reasonable interpretation of the claim, the particular city to be classified is taken as the unknown object. Thus, the examiner interprets that if the particular city has to be classified, then the particular city (i.e. particular object) is not known).
Regarding claim 2, Godwin, IV et al. discloses, the system of claim 1 (see claim 1 above), where the transform set comprises a first transform and a second transform (As shown in Fig. 4A, there are multiple transforms (i.e. 422, 424, 426, 428)), 
where the transform result set comprises a first transform result and a second transform result (As shown in Fig. 4A, for each transform 422, 424, 426, and 428, there is a transform result A, B, C, and D, respectively), 
where the first transform is a Fourier transform that produces a Fourier transform result that functions as the first transform result, and where the second transform is a discrete cosine transform that produces a discrete cosine transform result that functions as the second transform result (As shown in Para. 0055, the image is analyzed using one or more transforms such as Discrete Cosine Transform (DCT), Hadamard Transform, and Fourier Transform; As shown in Para. 0057, the image can be manipulated using one or more transforms. This shows that any one or more type(s) of transform(s) can be used on the image data; As shown in Fig. 4A, for each transform 422, 424, 426, and 428, there is a transform result A, B, C, and D, respectively).
Regarding claim 8, Godwin, IV et al. discloses, the system of claim 1 (see claim 1 above), where the color is gray (As shown in Para. 0035, the images captured and transmitted include various types of remote sensing such as radiometric in which radiometric resolution records the grayscale of the sensor; Note: grayscale is different shades of gray from black to white).
Regarding claim 17, Godwin, IV et al. discloses, an unknown object classification system that is at least partially hardware, the system comprising (As shown in Para. 0019, remote sensing is used to detect and classify objects on earth; As shown in Para. 0022, neural networks are a combination of hardware and software used to recognize objects; As shown in Para. 0057, a neural network is used to classify different textures of the remote sensing data; As shown in Para. 0075, image data 404, 408, and 412 is remote sensing data that can be a city, ocean, desert; As shown in Para. 0079, machine learning is used to detect patterns in the image to predict the content of the image): 
a reception component configured to receive a time series signal associated with an unknown object (As shown in Para. 0019, a sensor detects and measures the signals that are reflected back from the target (i.e. unknown object); As shown in Para. 0048, an electronic device 200 includes sensors such as cameras; As shown in Para. 0075, image data 404, 408, and 412 is one or more aerial images such as a city, ocean, desert taken at various time intervals (i.e. time series); As shown in Para. 0088, remote sensed data is received and the remote sensed data includes an image or set of images; Note: in Para. 0019 the target is interpreted as the object. As further shown in this paragraph, objects are detected and classified using remote sensing. Therefore, the classification of the object is to determine what the image content/object is. Thus, under broadest reasonable interpretation of the claim, the examiner interprets that if the object has to be classified then the object is not known (i.e., the target is unknown)), with the time series signal supplying information on a color (As shown in Para. 0054, the remote sensing data includes aerial images and color images); 
a transform component configured to perform a transform set upon the time series signal to produce a transform result set (As shown in Fig. 4A, each image data is transformed to produce a transform result (i.e. A, B, C, D); As shown in Fig. 4B, the transform result (i.e. A, B, C, D) is transmitted to machine learning; Paras. 0076-0077); 
and a classification component configured to classify the unknown object based, at least in part, on the transform result set (As shown in Para. 0057, a neural network is used to classify the remote sensing data following the transform, such as describing the texture; As shown in Para. 0069, a neural network is selected to analyze the remote sensed data such as determining whether the city is newer or older based on certain patterns and features; As shown in Fig. 4B, the neural network selection to perform analysis on the image data occurs after the transform; As shown in Para. 0093, content within the remote sensed data is detected and classified; Note: classification of the remote sensing data shows that the image content is not known. As mentioned above in the previous limitations the remote sensing data is image data and remote sensing is used to classify objects. Therefore, the purpose of classification is to determine what the image content/object is. In Para. 0069, the classification of the city is unknown, showing that the particular city (i.e. particular object) is not known. Under broadest reasonable interpretation of the claim, the particular city to be classified is taken as the unknown object. Thus, the examiner interprets that if the particular city has to be classified, then the particular city (i.e. particular object) is not known), 
where the transform set comprises a first transform and a second transform (As shown in Fig. 4A, there are multiple transforms (i.e. 422, 424, 426, 428)), 
where the transform result set comprises a first transform result and a second transform result (As shown in Fig. 4A, for each transform 422, 424, 426, and 428, there is a transform result A, B, C, and D, respectively), 
where the first transform is a Fourier transform that produces a Fourier transform result that functions as the first transform result, where the second transform is a discrete cosine transform that produces a discrete cosine transform result that functions as the second transform result (As shown in Para. 0055, the image is analyzed using one or more transforms such as Discrete Cosine Transform (DCT), Hadamard Transform, and Fourier Transform; As shown in Para. 0057, the image can be manipulated using one or more transforms. This shows that any one or more type(s) of transform(s) can be used on the image data; As shown in Fig. 4A, for each transform 422, 424, 426, and 428, there is a transform result A, B, C, and D, respectively), 
and where the color is gray (As shown in Para. 0035, the images captured and transmitted include various types of remote sensing such as radiometric in which radiometric resolution records the grayscale of the sensor; Note: grayscale is different shades of gray from black to white).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Godwin, IV et al. (US 2019/0251402 A1) in view of Thapliya et al. (US 2014/0079323 A1) and further in view of Lin et al. (US 2005/0271277 A1) .
Regarding claim 3, Godwin, IV et al. teaches the limitations as explained above in claim 2.
Godwin, IV et al. does not expressly disclose the following limitations: where the classification component is configured to compare the Fourier transform result against a Fourier transform standard set to classify the unknown object and where the classification component is configured to compare the discrete cosine transform result against a discrete cosine transform standard set to classify the unknown object.
However, Thapliya et al. teaches where the classification component is configured to compare the Fourier transform result against a Fourier transform standard set to classify the unknown object (As shown in Para. 0032, the input image from the Fourier transform is compared with each template image and classification is performed based on the comparison result; As shown in Para. 0035, the Fourier transform of the time variation signal is compared with the Fourier transform of the signal with regard to each phenomenon (the template image) and classification of the object is determined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comparing the Fourier transform result with a Fourier transform standard as taught by Thapliya et al. into the object classification of Godwin, IV et al. in order to determine how similar the images are to improve classification of the object (Thapliya et al., Para. 0003).
The combination of Godwin, IV et al. and Thapliya et al. does not expressly disclose the following limitation: and where the classification component is configured to compare the discrete cosine transform result against a discrete cosine transform standard set to classify the unknown object.
However, Lin et al. teaches, and where the classification component is configured to compare the discrete cosine transform result against a discrete cosine transform standard set to classify the unknown object (As shown in Paras. 0006-0007, DCT coefficients are compared with an array of predetermined values indicative of contone, halftone, and error diffusion classes to classify the pixel block; As shown in Para. 0003, the image type is classified (i.e. object); see Paras. 0011-0012).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comparing the discrete cosine transform result with a discrete cosine transform standard as taught by Lin et al. into the combined object classification of Godwin, IV et al. and Thapliya et al. in order to yield accurate classification (Lin et al., Para. 0027).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Godwin, IV et al. (US 2019/0251402 A1) in view of Maalouf et al. (US 2017/0068865 A1).
Regarding claim 4, Godwin, IV et al. teaches the limitations as explained above in claim 2
Godwin, IV et al. does not expressly disclose the following limitation: where the classification component is configured to compare the Fourier transform result against the discrete cosine transform result to classify the unknown object.
However, Maalouf et al. teaches, where the classification component is configured to compare the Fourier transform result against the discrete cosine transform result to classify the unknown object (As shown in Fig. 1a, a criterion result of the material from DCT and criterion result of the material for Fourier transform is computed, and an overall score is calculated from the criteria; As shown in Para. 0125, the overall score calculated from the criteria is a linear combination of transforms; Note: a linear combination consists of coefficients/weights for the criteria (i.e. C2 is criteria for DCT and C3 is criteria for Fourier transform in Fig. 1a). The weights represent the importance degree of the criteria which is a comparison. Since both DCT and Fourier transform each have their own criteria, the examiner interprets that they each contribute a certain degree of importance to the overall score calculation. As shown in Fig. 1a, DCT has one criterion contributing to the overall score compared to Fourier transform contributing two criteria to the overall score. Therefore, under broadest reasonable interpretation of the claim, there is a difference (i.e. comparison) between the criterion that contributes to the overall score from the DCT versus the criterion that contributes to the overall score from the Fourier transform; As shown in Para. 0032, the overall score from the criteria is used to classify the material (i.e. object)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comparing a Fourier transform output with a discrete cosine transform output to classify an object as taught by Maalouf et al. into the object classification of Godwin, IV et al. in order to improve precision of the characterization of the material (Maalouf et al., Para. 0064).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Godwin, IV et al. (US 2019/0251402 A1) in view of Maalouf et al. (US 2017/0068865 A1) and further in view of Maurin et al. (US 2020/0302589 A1).
Regarding claim 5, Godwin, IV et al. teaches the limitations as explained above in claim 2.
Godwin, IV et al. does not expressly disclose the following limitations: comprising: a weight component configured to apply a first weight to the first transform result and apply a second weight to the second transform result, where the classification component configured to classify the unknown object based, at least in part, on the first transform result with the first weight applied and on the second transform result with the second weight applied and where the first weight and the second weight are unequal.
However, Maalouf et al. teaches, comprising: a weight component configured to apply a first weight to the first transform result and apply a second weight to the second transform result (As shown in Fig. 1a, a criterion result of the material from DCT and criterion result of the material for Fourier transform is computed, and an overall score is calculated from the criteria; As shown in Para. 0125, the overall score calculated from the criteria is a linear combination of transforms; Note: a linear combination consists of coefficients/weights for the criteria (i.e. C2 is criteria for DCT and C3is criteria for Fourier transform in Fig. 1a)), 
where the classification component configured to classify the unknown object based, at least in part, on the first transform result with the first weight applied and on the second transform result with the second weight applied (As shown in Fig. 1a, a criterion result of the material from DCT and criterion result of the material for Fourier transform is computed, and an overall score is calculated from the criteria; As shown in Para. 0125, the overall score calculated from the criteria is a linear combination of transforms; Note: a linear combination consists of coefficients/weights for the criteria (i.e. C2 is criteria for DCT and C3 is criteria for Fourier transform in Fig. 1a); As shown in Para. 0032, the overall score from the criteria is used to classify the material (i.e. object)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include applying weights to the transforms and classifying the object based on the transforms with the weights applied as taught by Maalouf et al. into the object classification of Godwin, IV et al. in order to identify the material (Maalouf et al., Para. 0126) and improve the characterization of the material (Maalouf et al., Para. 0064).
The combination of Godwin, IV et al. and Maalouf et al. does not expressly disclose the following limitation: and where the first weight and the second weight are unequal.
However, Maurin et al. teaches, and where the first weight and the second weight are unequal (As shown in Para. 0058, when a linear combination is applied, a different weight is applied to each component).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first weight and second weight being unequal as taught by Maurin et al. into the linear combination of transforms of Maalouf et al. in combination with Godwin, IV et al. in order to assign importance to the characteristic that the component represents for classification using a neural network (Maurin et al., Para. 0058).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Godwin, IV et al. (US 2019/0251402 A1) in view of “Multi-Channel CNN-based Object Detection for Enhanced Situation Awareness” by Liu et al.
Regarding claim 6, Godwin, IV et al. teaches the limitations as explained above in claim 1.
Godwin, IV et al. further teaches, where the time series signal is a first time series signal (As shown in Para. 0075, image data 404, 408, and 412 is one or more aerial images such as a city, ocean, desert taken at various time intervals (i.e. time series); As shown in Para. 0088, remote sensed data is received and the remote sensed data includes an image or set of images; Note: image data 404 is the first time series), 
where the color is a first color (As shown in Para. 0054, the remote sensing data includes color images and black and white images), 
where the transform result set is a first transform result set (As shown in Fig. 4A, each image data is transformed to produce a transform result (i.e. A, B, C, D); Note: the first transform result is A from image data 404 in Fig. 4A), 
where the reception component is configured to receive a second time series signal associated with the unknown object (As shown in Para. 0019, a sensor detects and measures the signals that are reflected back from the target (i.e. unknown object); As shown in Para. 0048, an electronic device 200 includes sensors such as cameras; As shown in Para. 0075, image data 404, 408, and 412 is one or more aerial images such as a city, ocean, desert taken at various time intervals (i.e. time series); As shown in Para. 0088, remote sensed data is received and the remote sensed data includes an image or set of images; Note: image data 408 is the second time series), with the second time series signal supplying information on a second color (As shown in Para. 0054, the remote sensing data includes color images and black and white images); 
where the transform component is configured to perform the transform set upon the second time series signal to produce a second transform result set (As shown in Fig. 4A, each image data is transformed to produce a transform result (i.e. A, B, C, D); Note: the second transform result is B from image data 408 in Fig. 4A), 
where the classification component is configured to classify the unknown object based, at least in part, on the first transform result set and the second transform result set (As shown in Para. 0057, a neural network is used to classify the remote sensing data following the transform, such as describing the texture; As shown in Para. 0069, a neural network is selected to analyze the remote sensed data such as determining whether the city is newer or older based on certain patterns and features; As shown in Fig. 4B, the neural network selection to perform analysis on the image data occurs after the transform results are received (i.e. A, B, C, D); As shown in Para. 0093, content within the remote sensed data is detected and classified).
 Godwin, IV et al. does not expressly disclose the following limitation: and where the second color is different from the first color.
However, Liu et al. teaches, and where the second color is different from the first color (As shown in Fig. 2 and Pg. 4, left-hand column, there are three types of raw data images (MWIR, VI, and Motion image) in which MWIR is in red channel, motion image is in green channel and VI is in blue channel; As shown in Pg. 6, left-hand column, the raw data is video (i.e. time series)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multiple time series with different colors as taught by Liu et al. into the time series of Godwin, IV et al. in order to improve accuracy and performance of object detection (Liu et al., Abstract).
Regarding claim 7, the combination of Godwin, IV et al. and Liu et al. teaches the limitations as explained above in claim 6.
The combination of Godwin, IV et al. and Liu et al. further teaches, where the reception component is configured to receive a third time series signal associated with the unknown object (Godwin, IV et al., As shown in Para. 0019, a sensor detects and measures the signals that are reflected back from the target (i.e. unknown object); As shown in Para. 0048, an electronic device 200 includes sensors such as cameras; As shown in Para. 0075, image data 404, 408, and 412 is one or more aerial images such as a city, ocean, desert taken at various time intervals (i.e. time series); As shown in Para. 0088, remote sensed data is received and the remote sensed data includes an image or set of images; Note: image data 412 is the third time series), with the time series signal supplying information on a third color (Godwin, IV et al., As shown in Para. 0054, the remote sensing data includes color images and black and white images); 
where the transform component is configured to perform the transform set upon the third time series signal to produce a third transform result set (Godwin, IV et al., As shown in Fig. 4A, each image data is transformed to produce a transform result (i.e. A, B, C, D); Note: C is the transform result from image data 412 (i.e. third time series)), 
14where the classification component is configured to classify the unknown object based, at least in part, on the first transform result set, the second transform result set, and the third transform set (Godwin, IV et al., As shown in Para. 0057, a neural network is used to classify the remote sensing data following the transform, such as describing the texture; As shown in Para. 0069, a neural network is selected to analyze the remote sensed data such as determining whether the city is newer or older based on certain patterns and features; As shown in Fig. 4B, the neural network selection to perform analysis on the image data occurs after the transform results are received (i.e. A, B, C, D); As shown in Para. 0093, content within the remote sensed data is detected and classified), 
where the first color is red, where the second color is blue, and where the third color is green (Liu et al., As shown in Fig. 2 and Pg. 4, left-hand column, there are three types of raw data images (MWIR, VI, and Motion image) in which MWIR is in red channel, VI is in blue channel, and motion image is in green channel; As shown in Pg. 6, left-hand column, the raw data is video (i.e. time series)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Godwin, IV et al. (US 2019/0251402 A1) in view of Pertsel et al. (US 10,953,850 B1).
Regarding claim 9, Godwin, IV et al. teaches the limitations as explained above in claim 1.
Godwin, IV et al. does not expressly disclose the following limitation: where the classification component is configured to compare the time series signal against a time series signal standard set to classify the unknown object.
However, Pertsel et al. teaches, where the classification component is configured to compare the time series signal against a time series signal standard set to classify the unknown object (As shown in Col. 15, lines 61-67 –Col. 16, lines 1-15, reference video frames are used to classify, analyze and store reference objects and these reference objects are compared with objects in the current video frame. The characteristics of the reference objects are used as a comparison for classification of objects; Note: a video (i.e. frames/series of images over time) is a time series signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comparing a times series with a reference times series to classify an object as taught by Pertsel et al. into the object classification of Godwin, IV et al. in order to improve classification confidence (Pertsel et al., Col. 13, lines 23-49).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Godwin, IV et al. (US 2019/0251402 A1) in view of Li et al. (US 10,019,506 B1).
Regarding claim 10, Godwin, IV et al. teaches the limitations as explained above in claim 1.
Godwin, IV et al. does not expressly disclose the following limitation: where the classification component is configured to classify the unknown object through employment of a shallow neural network of one layer.
However, Li et al. teaches, where the classification component is configured to classify the unknown object through employment of a shallow neural network of one layer (As shown in Col. 4, lines 44-66, an image classification system 100 includes a raw image score generator 106 that may be a shallow neural network that includes a single layer that applies a transformation to the data to generate raw image scores 108. The raw image score for an object represents the likelihood that the image includes an image of an object that belongs to the object category).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include classifying an object through a shallow neural network of one layer as taught by Li et al. into the object classification of Godwin, IV et al. in order to classify images without a significant increase in processing time (Li et al., Col. 3, lines 27-30).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Godwin, IV et al. (US 2019/0251402 A1) in view of Gonzales et al. (US 2017/0309174 A1).
Regarding claim 11, Godwin, IV et al. teaches, the system of claim 1 (see claim 1 above), comprising: an analysis component configured to analyze the classification of the unknown object to produce an analysis result (As shown in Para. 0069, a neural network is selected to analyze the remote sensed data such as determining whether the city is newer or older based on certain patterns and features; As shown in Fig. 5, a second analysis is performed by the selected neural network to extract data from the remote sensed data in step 510;  As shown in Para. 0093, content within the remote sensed data is detected and classified by the second analysis).
Godwin, IV, et al. does not expressly disclose the following limitation: and a notification component configured to cause output of a notification based, at least in part, on the analysis result.
However, Gonzales et al. teaches, and a notification component configured to cause output of a notification based, at least in part, on the analysis result (As shown in Para. 0017, characteristics in the sensor data are analyzed, the detected object is classified to determine if it is a bicycle, and a notification is generated to alert the cyclist that there is a presence of a bicycle detected; As shown in Para. 0028, the object is classified, identified, and confirmed whether it is a bicycle; As shown in Para. 0049, the object is compared with characteristics of bicycles and motorized vehicles to confirm the object identification; Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include output a notification based on analysis of the object classification as taught by Gonzales et al. into the object classification of Godwin, IV et al. in order to improve safety and efficiency (Gonzales et al., Para. 0010).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Godwin, IV et al. (US 2019/0251402 A1) in view of Multi-Channel CNN-based Object Detection for Enhanced Situation Awareness” by Liu et al. and further in view of Thapliya et al. (US 2014/0079323 A1), Maalouf et al. (US 2017/0068865 A1), and “Detection and Classification of Geometric Shape Objects for Industrial Applications” by Roy et al.
Regarding claim 15, Godwin, IV et al. discloses, an unknown object classification system that is at least partially hardware, the system comprising (As shown in Para. 0019, remote sensing is used to detect and classify objects on earth; As shown in Para. 0022, neural networks are a combination of hardware and software used to recognize objects; As shown in Para. 0057, a neural network is used to classify different textures of the remote sensing data; As shown in Para. 0075, image data 404, 408, and 412 is remote sensing data that can be a city, ocean, desert; As shown in Para. 0079, machine learning is used to detect patterns in the image to predict the content of the image):
 a reception component configured to receive a first time series signal associated with an unknown object (As shown in Para. 0019, a sensor detects and measures the signals that are reflected back from the target (i.e. unknown object); As shown in Para. 0048, an electronic device 200 includes sensors such as cameras; As shown in Para. 0075, image data 404, 408, and 412 is one or more aerial images such as a city, ocean, desert taken at various time intervals (i.e. time series); As shown in Para. 0088, remote sensed data is received and the remote sensed data includes an image or set of images; Note: in Para. 0019 the target is interpreted as the object. As further shown in this paragraph, objects are detected and classified using remote sensing. Therefore, the classification of the object is to determine what the image content/object is. Thus, under broadest reasonable interpretation of the claim, the examiner interprets that if the object has to be classified then the object is not known (i.e., the target is unknown)), with the first time series signal supplying information on a first color (As shown in Para. 0054, the remote sensing data includes color images and black and white images) of red, configured to receive a second time series signal associated with the unknown object (As shown in Para. 0019, a sensor detects and measures the signals that are reflected back from the target (i.e. unknown object); As shown in Para. 0048, an electronic device 200 includes sensors such as cameras; As shown in Para. 0075, image data 404, 408, and 412 is one or more aerial images such as a city, ocean, desert taken at various time intervals (i.e. time series); As shown in Para. 0088, remote sensed data is received and the remote sensed data includes an image or set of images; Note: image data 408 is the second time series; Note: in Para. 0019 the target is interpreted as the object. As further shown in this paragraph, objects are detected and classified using remote sensing. Therefore, the classification of the object is to determine what the image content/object is. Thus, under broadest reasonable interpretation of the claim, the examiner interprets that if the object has to be classified then the object is not known (i.e., the target is unknown)), with the second time series signal supplying information on a second color (As shown in Para. 0054, the remote sensing data includes color images and black and white images) of blue, and configured to receive a third time series signal associated with the unknown object (As shown in Para. 0019, a sensor detects and measures the signals that are reflected back from the target (i.e. unknown object); As shown in Para. 0048, an electronic device 200 includes sensors such as cameras; As shown in Para. 0075, image data 404, 408, and 412 is one or more aerial images such as a city, ocean, desert taken at various time intervals (i.e. time series); As shown in Para. 0088, remote sensed data is received and the remote sensed data includes an image or set of images; Note: image data 412 is the third time series; Note: in Para. 0019 the target is interpreted as the object. As further shown in this paragraph, objects are detected and classified using remote sensing. Therefore, the classification of the object is to determine what the image content/object is. Thus, under broadest reasonable interpretation of the claim, the examiner interprets that if the object has to be classified then the object is not known (i.e., the target is unknown)), with the time series signal supplying information on a third color (As shown in Para. 0054, the remote sensing data includes color images and black and white images) of green, 
a transform component configured to perform a transform set upon the first time series signal to produce a first transform result set, configured to perform the transform set upon the second time series signal to produce a second transform result set, and configured to perform the transform set upon the third time series signal to produce a third transform result set (As shown in Fig. 4A, each image data is transformed to produce a transform result (i.e. A, B, C, D) and for each transform 422, 424, 426, and 428, there is a transform result A, B, C, and D, respectively; As shown in Fig. 4B, the transform result (i.e. A, B, C, D) is transmitted to machine learning; Paras. 0076-0077); 
and a classification component configured to produce a classification of the unknown object with a classification based, at least in part, on the first transform result set, the second transform result, and the third transform result (As shown in Para. 0057, a neural network is used to classify the remote sensing data following the transform, such as describing the texture; As shown in Para. 0069, a neural network is selected to analyze the remote sensed data such as determining whether the city is newer or older based on certain patterns and features; As shown in Fig. 4B, the neural network selection to perform analysis on the image data occurs after the transform results are received (i.e. A, B, C, D); As shown in Para. 0093, content within the remote sensed data is detected and classified; Note: classification of the remote sensing data shows that the image content is not known. As mentioned above in the previous limitations the remote sensing data is image data and remote sensing is used to classify objects. Therefore, the purpose of classification is to determine what the image content/object is. In Para. 0069, the classification of the city is unknown, showing that the particular city (i.e. particular object) is not known. Under broadest reasonable interpretation of the claim, the particular city to be classified is taken as the unknown object. Thus, the examiner interprets that if the particular city has to be classified, then the particular city (i.e. particular object) is not known), 
where the transform set comprises a first transform and a second transform (As shown in Fig. 4A, there are multiple transforms (i.e. 422, 424, 426, 428)), where the first transform is a Fourier transform that produces a Fourier transform result that functions as the first transform result (As shown in Para. 0055, the image is analyzed using one or more transforms such as Discrete Cosine Transform (DCT), Hadamard Transform, and Fourier Transform; As shown in Para. 0057, the image can be manipulated using one or more transforms. This shows that any one or more type(s) of transform(s) can be used on the image data; As shown in Fig. 4A, for each transform 422, 424, 426, and 428, there is a transform result A, B, C, and D, respectively), 
where the second transform is a discrete cosine transform that produces a discrete cosine transform result that functions as the second transform result (As shown in Para. 0055, the image is analyzed using one or more transforms such as Discrete Cosine Transform (DCT), Hadamard Transform, and Fourier Transform; As shown in Para. 0057, the image can be manipulated using one or more transforms. This shows that any one or more type(s) of transform(s) can be used on the image data; As shown in Fig. 4A, for each transform 422, 424, 426, and 428, there is a transform result A, B, C, and D, respectively), 
where the classification component is configured to compare the Fourier transform result against a Fourier transform standard set to classify the unknown object in production of the classification, 
7Application No. 16/928,280where the classification component is configured to compare the Fourier transform result against the discrete cosine transform result in production of the classification of the unknown object, 
and where the classification is a shape-based classification.
Godwin, IV et al. does not expressly disclose the following limitations underlined above: a first color of red, a second color of blue, a third color of green; where the classification component is configured to compare the Fourier transform result against a Fourier transform standard set to classify the unknown object in production of the classification, 7Application No. 16/928,280where the classification component is configured to compare the Fourier transform result against the discrete cosine transform result in production of the classification of the unknown object, and where the classification is a shape-based classification.
However, Liu et al. teaches, a first color of red, a second color of blue, a third color of green (As shown in Fig. 2 and Pg. 4, left-hand column, there are three types of raw data images (MWIR, VI, and Motion image) in which MWIR is in red channel, motion image is in green channel and VI is in blue channel; As shown in Pg. 6, left-hand column, the raw data is video (i.e. time series)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multiple time series with different colors as taught by Liu et al. into the time series of Godwin, IV et al. in order to improve accuracy and performance of object detection (Liu et al., Abstract).
The combination of Godwin, IV et al. and Liu et al. does not expressly disclose the following underlined limitations: where the classification component is configured to compare the Fourier transform result against a Fourier transform standard set to classify the unknown object in production of the classification, 7Application No. 16/928,280where the classification component is configured to compare the Fourier transform result against the discrete cosine transform result in production of the classification of the unknown object, and where the classification is a shape-based classification.
However, Thapliya et al. teaches, where the classification component is configured to compare the Fourier transform result against a Fourier transform standard set to classify the unknown object in production of the classification (As shown in Para. 0032, the input image from the Fourier transform is compared with each template image and classification is performed based on the comparison result; As shown in Para. 0035, the Fourier transform of the time variation signal is compared with the Fourier transform of the signal with regard to each phenomenon (the template image) and classification of the object is determined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comparing the Fourier transform result with a Fourier transform standard as taught by Thapliya et al. into the combined object classification of Godwin, IV et al. and Liu et al. in order to determine how similar the images are to improve classification of the object (Thapliya et al., Para. 0003).
The combination of Godwin, IV et al., Liu et al., and Thapliya et al. does not expressly disclose the following limitations underlined above: where the classification component is configured to compare the Fourier transform result against the discrete cosine transform result in production of the classification of the unknown object, and where the classification is a shape-based classification.
However, Maalouf teaches, where the classification component is configured to compare the Fourier transform result against the discrete cosine transform result in production of the classification of the unknown object (As shown in Fig. 1a, a criterion result of the material from DCT and criterion result of the material for Fourier transform is computed, and an overall score is calculated from the criteria; As shown in Para. 0125, the overall score calculated from the criteria is a linear combination of transforms; Note: a linear combination consists of coefficients/weights for the criteria (i.e. C2 is criteria for DCT and C3 is criteria for Fourier transform in Fig. 1a). The weights represent the importance degree of the criteria which is a comparison. Since both DCT and Fourier transform each have their own criteria, the examiner interprets that they each contribute a certain degree of importance to the overall score calculation. As shown in Fig. 1a, DCT has one criterion contributing to the overall score compared to Fourier transform contributing two criteria to the overall score. Therefore, under broadest reasonable interpretation of the claim, there is a difference (i.e. comparison) between the criterion that contributes to the overall score from the DCT versus the criterion that contributes to the overall score from the Fourier transform; As shown in Para. 0032, the overall score from the criteria is used to classify the material (i.e. object)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comparing a Fourier transform output with a discrete cosine transform output to classify an object as taught by Maalouf et al. into the combined object classification of Godwin, IV et al., Liu et al., and Thapliya et al. in order to improve precision of the characterization of the material (Maalouf et al., Para. 0064).
 The combination of Godwin, IV et al., Liu et al., Thapliya et al., and Maalouf et al. does not expressly disclose the following limitations underlined above: and where the classification is a shape-based classification.
However, Roy et al. teaches, and where the classification is a shape-based classification (As shown in Table 5, the extracted objects are recognized by the ANN in order to determine/classify the shape of the object (i.e. if the shape is circular, rectangular, triangular)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include shape-based classification using an ANN as taught by Roy et al. into the combined object classification of Godwin, IV et al., Liu et al., Thapliya et al., and Maalouf et al. in order to improve accuracy of multiple object detection (Roy et al., Abstract and Pg. 15).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Godwin, IV et al. (US 2019/0251402 A1) in view of Multi-Channel CNN-based Object Detection for Enhanced Situation Awareness” by Liu et al. and further in view of Thapliya et al. (US 2014/0079323 A1), Maalouf et al. (US 2017/0068865 A1), Detection and Classification of Geometric Shape Objects for Industrial Applications” by Roy et al., Lin et al. (US 2005/0271277 A1), and Monachino et al. (US 2005/0002561 A1).
Regarding claim 14, the combination of Godwin, IV et al., Liu et al, Thapliya et al., Maalouf et al., and Roy et al. teaches the limitations as explained above in claim 15.
Roy et al. in the combination further teaches and a shape-based classification (As shown in Table 5, the extracted objects are recognized by the ANN in order to determine/classify the shape of the object (i.e. if the shape is circular, rectangular, triangular).
The combination of Godwin, IV et al., Liu et al, Thapliya et al., Maalouf et al., and Roy et al. does not expressly disclose the following limitations: where the classification component is configured to compare the discrete cosine transform result against a discrete cosine transform standard set in production of the classification of the unknown object, and where the classification is a pattern-based classification.
However, Lin et al. teaches, where the classification component is configured to compare the discrete cosine transform result against a discrete cosine transform standard set in production of the classification of the unknown object (As shown in Paras. 0006-0007, DCT coefficients are compared with an array of predetermined values indicative of contone, halftone, and error diffusion classes to classify the pixel block; As shown in Para. 0003, the image type is classified (i.e. object); see Paras. 0011-0012).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comparing the discrete cosine transform result with a discrete cosine transform standard as taught by Lin et al. into the combined object classification of Godwin, IV et al., Liu et al, Thapliya et al., Maalouf et al., and Roy et al. in order to yield accurate classification (Lin et al., Para. 0027).
The combination of Godwin, IV et al., Liu et al, Thapliya et al., Maalouf et al., Roy et al., and Lin et al. does not expressly disclose the following limitation: and where the classification is a pattern-based classification.
However, Monachino et al. teaches, and where the classification is a pattern-based classification (As shown in Para. 0019, candidate objects are identified by pattern recognition systems; As shown in Para. 0024, patterns can include, for example, the tendency of entrants to carry umbrellas and defines the pattern of normal behavior for entrants; As shown in Para. 0042, the pattern classification includes classifiers that can identify faces in an image and objects).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pattern-based classification as taught by Monachino et al.  into the combined object classification of Godwin, IV et al., Liu et al., Thapliya et al., Maalouf et al., Roy et al., and Lin et al. in order to determine whether an abnormal activity exists in a video scene and alert personnel of the threat level (Monachino et al., Paras. 0063-0065).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Godwin, IV et al. (US 2019/0251402 A1) in view of Multi-Channel CNN-based Object Detection for Enhanced Situation Awareness” by Liu et al. and further in view of Thapliya et al. (US 2014/0079323 A1), Maalouf et al. (US 2017/0068865 A1), Detection and Classification of Geometric Shape Objects for Industrial Applications” by Roy et al., Lin et al. (US 2005/0271277 A1), Monachino et al. (US 2005/0002561 A1), and Maurin et al. (US 2020/0302589 A1).
Regarding claim 16, the combination of Godwin, IV et al., Liu et al, Thapliya et al., Maalouf et al., Roy et al., Lin et al. and Monachino et al. teaches the limitations as explained above in claim 14.
Maalouf in et al. in the combination further teaches, comprising: a weight component configured to apply a first weight to the first transform result, configured to apply a second weight to the second transform result, and configured to apply a third weight to the third transform result (As shown in Fig. 1a, there is a criterion result of the material from DCT computed, a criterion result of the material for Fourier transform computed, a criterion result of the wavelet transform computed, and an overall score is calculated from the criteria; As shown in Para. 0125, the overall score calculated from the criteria is a linear combination of transforms; Note: a linear combination consists of coefficients/weights for the criteria (i.e. C2 is criteria for DCT and C3 and C4 is criteria for Fourier transform, and C5 and C6 are criteria for wavelet transform in Fig. 1a). In this case, the third transform result and third weight is interpreted as either the second Fourier transform criterion C4 or the wavelet transform criterion), 
where the classification component configured to produce the classification of the unknown object based, at least in part, on the first transform result with the first weight applied, on the second transform result with the second weight applied, and on the third transform result with the third weight applied  (As shown in Fig. 1a, there is a criterion result of the material from DCT computed, a criterion result of the material for Fourier transform computed, a criterion result of the wavelet transform computed, and an overall score is calculated from the criteria; As shown in Para. 0125, the overall score calculated from the criteria is a linear combination of transforms; As shown in Para. 0032, the overall score from the criteria is used to classify the material (i.e. object); Note: a linear combination consists of coefficients/weights for the criteria (i.e. C2 is criteria for DCT and C3 and C4 is criteria for Fourier transform, and C5 and C6 are criteria for wavelet transform in Fig. 1a). In this case, the third transform result and third weight are interpreted as either the second Fourier transform criterion C4 or the wavelet transform criterion).
The combination of Godwin, IV et al., Liu et al, Thapliya et al., Maalouf et al., Roy et al., Lin et al. and Monachino et al. does not expressly disclose the following limitation: where the first weight and the second weight are unequal, where the first weight and the third weight are unequal, and where the second weight and the third weight are unequal.
However, Maurin et al. teaches, where the first weight and the second weight are unequal, where the first weight and the third weight are unequal, and where the second weight and the third weight are unequal (As shown in Para. 0058, when a linear combination is applied, a different weight is applied to each component; Note: a different weight being applied to each component shows that each weight is different (i.e. unequal)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first weight and second weight being unequal as taught by Maurin et al. into the linear combination of transforms of Maalouf et al. in combination with Godwin, IV et al., Liu et al, Thapliya et al., Roy et al., Lin et al. and Monachino et al. in order to assign importance to the characteristic that the component represents for classification using a neural network (Maurin et al., Para. 0058).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Godwin, IV et al. (US 2019/0251402 A1) in view of Thapliya et al. (US 2014/0079323 A1) and further in view of Lin et al. (US 2005/0271277 A1) and Maalouf et al. (US 2017/0068865 A1).
Regarding claim 18, Godwin, IV et al. teaches the limitations as explained above in claim 17.
Godwin, IV et al. does not expressly disclose the following limitations: where the classification component is configured to compare the Fourier transform result against a Fourier transform standard set to classify the unknown object, where the classification component is configured to compare the discrete cosine transform result against a discrete cosine transform standard set to classify the unknown object, and where the classification component is configured to compare the Fourier transform result against the discrete cosine transform result to classify the unknown object.
However, Thapliya et al. teaches where the classification component is configured to compare the Fourier transform result against a Fourier transform standard set to classify the unknown object (As shown in Para. 0032, the input image from the Fourier transform is compared with each template image and classification is performed based on the comparison result; As shown in Para. 0035, the Fourier transform of the time variation signal is compared with the Fourier transform of the signal with regard to each phenomenon (the template image) and classification of the object is determined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comparing the Fourier transform result with a Fourier transform standard as taught by Thapliya et al. into the object classification of Godwin, IV et al. in order to determine how similar the images are to improve classification of the object (Thapliya et al., Para. 0003).
The combination of Godwin, IV et al. and Thapliya et al. does not expressly disclose the following limitation: where the classification component is configured to compare the discrete cosine transform result against a discrete cosine transform standard set to classify the unknown object.
However, Lin et al. teaches, where the classification component is configured to compare the discrete cosine transform result against a discrete cosine transform standard set to classify the unknown object (As shown in Paras. 0006-0007, DCT coefficients are compared with an array of predetermined values indicative of contone, halftone, and error diffusion classes to classify the pixel block; As shown in Para. 0003, the image type is classified (i.e. object); see Paras. 0011-0012).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comparing the discrete cosine transform result with a discrete cosine transform standard as taught by Lin et al. into the combined object classification of Godwin, IV et al. and Thapliya et al. in order to yield accurate classification (Lin et al., Para. 0027).
The combination of Godwin, IV et al., Thapliya et al., and Lin et al. does not expressly disclose the following limitation: and where the classification component is configured to compare the Fourier transform result against the discrete cosine transform result to classify the unknown object.
However, Maalouf et al. teaches, and where the classification component is configured to compare the Fourier transform result against the discrete cosine transform result to classify the unknown object (As shown in Fig. 1a, a criterion result of the material from DCT and criterion result of the material for Fourier transform is computed, and an overall score is calculated from the criteria; As shown in Para. 0125, the overall score calculated from the criteria is a linear combination of transforms; Note: a linear combination consists of coefficients/weights for the criteria (i.e. C2 is criteria for DCT and C3 is criteria for Fourier transform in Fig. 1a). The weights represent the importance degree of the criteria which is a comparison; As shown in Para. 0032, the overall score from the criteria is used to classify the material (i.e. object)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comparing a Fourier transform output with a discrete cosine transform output to classify an object as taught by Maalouf et al. into the combined object classification of Godwin, IV et al., Thapliya et al., and Lin et al. in order to improve precision of the characterization of the material (Maalouf et al., Para. 0064).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Godwin, IV et al. (US 2019/0251402 A1) in view of Thapliya et al. (US 2014/0079323 A1) and further in view of Lin et al. (US 2005/0271277 A1), Maalouf et al. (US 2017/0068865 A1) and Maurin et al. (US 2020/0302589 A1).
Regarding claim 19, the combination of Godwin, IV et al., Thapliya et al., Lin et al., and Maalouf et al. teaches the limitations as explained above in claim 18.
Maalouf et al. in the combination further teaches, comprising: a weight component configured to apply a first weight to the first transform result and apply a second weight to the second transform result (As shown in Fig. 1a, a criterion result of the material from DCT and criterion result of the material for Fourier transform is computed, and an overall score is calculated from the criteria; As shown in Para. 0125, the overall score calculated from the criteria is a linear combination of transforms; Note: a linear combination consists of coefficients/weights for the criteria (i.e. C2 is criteria for DCT and C3is criteria for Fourier transform in Fig. 1a)), 
where the classification component configured to classify the unknown object based, at least in part, on the first transform result with the first weight applied and on the second transform result with the second weight applied (As shown in Fig. 1a, a criterion result of the material from DCT and criterion result of the material for Fourier transform is computed, and an overall score is calculated from the criteria; As shown in Para. 0125, the overall score calculated from the criteria is a linear combination of transforms; Note: a linear combination consists of coefficients/weights for the criteria (i.e. C2 is criteria for DCT and C3 is criteria for Fourier transform in Fig. 1a); As shown in Para. 0032, the overall score from the criteria is used to classify the material (i.e. object)). 
The combination of Godwin, IV et al., Thapliya et al., Lin et al., and Maalouf et al. does not expressly disclose the following limitation: and where the first weight and the second weight are unequal.
However, Maurin et al. teaches, and where the first weight and the second weight are unequal (As shown in Para. 0058, when a linear combination is applied, a different weight is applied to each component).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first weight and second weight being unequal as taught by Maurin et al. into the linear combination of transforms of Maalouf et al. in combination with Godwin, IV et al., Thapliya et al., and Lin et al. in order to assign importance to the characteristic that the component represents for classification using a neural network (Maurin et al., Para. 0058).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Godwin, IV et al. (US 2019/0251402 A1) in view of Thapliya et al. (US 2014/0079323 A1) and further in view of Lin et al. (US 2005/0271277 A1), Maalouf et al. (US 2017/0068865 A1), Maurin et al. (US 2020/0302589 A1), Gonzales et al. (US 2017/0309174 A1), and Li et al. (US 10,019,506 B1).
Regarding claim 20, the combination of Godwin, IV et al., Thapliya et al., Lin et al., Maalouf et al., and Maurin et al. teaches the limitations as explained above in claim 19.
Godwin, IV et al. in the combination further teaches, comprising: an analysis component configured to analyze the classification of the unknown object to produce an analysis result (As shown in Para. 0069, a neural network is selected to analyze the remote sensed data such as determining whether the city is newer or older based on certain patterns and features; As shown in Fig. 5, a second analysis is performed by the selected neural network to extract data from the remote sensed data in step 510;  As shown in Para. 0093, content within the remote sensed data is detected and classified by the second analysis).
The combination of Godwin, IV et al., Thapliya et al., Lin et al., Maalouf et al., and Maurin et al. does not expressly disclose the following limitations: and a notification component configured to cause output of a notification based, at least in part, on the analysis result, where the classification component is configured to classify the unknown object through employment of a shallow neural network of one layer.
However, Gonzales et al. teaches, and a notification component configured to cause output of a notification based, at least in part, on the analysis result (As shown in Para. 0017, characteristics in the sensor data are analyzed, the detected object is classified to determine if it is a bicycle, and a notification is generated to alert the cyclist that there is a presence of a bicycle detected; As shown in Para. 0028, the object is classified, identified, and confirmed whether it is a bicycle; As shown in Para. 0049, the object is compared with characteristics of bicycles and motorized vehicles to confirm the object identification; Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include output a notification based on analysis of the object classification as taught by Gonzales et al. into the combined object classification of Godwin, IV et al., Thapliya et al., Lin et al., Maalouf et al., and Maurin et al. in order to improve safety and efficiency (Gonzales et al., Para. 0010).
The combination of Godwin, IV et al., Thapliya et al., Lin et al., Maalouf et al., and Maurin et al., and Gonzales et al. does not expressly disclose the following limitation: where the classification component is configured to classify the unknown object through employment of a shallow neural network of one layer.
However, Li et al. teaches, where the classification component is configured to classify the unknown object through employment of a shallow neural network of one layer (As shown in Col. 4, lines 44-66, an image classification system 100 includes a raw image score generator 106 that may be a shallow neural network that includes a single layer that applies a transformation to the data to generate raw image scores 108. The raw image score for an object represents the likelihood that the image includes an image of an object that belongs to the object category).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include classifying an object through a shallow neural network of one layer as taught by Li et al. into the combined object classification of Godwin, IV et al., Thapliya et al., Lin et al., Maalouf et al., Maurin et al., and Gonzales et al. in order to classify images without a significant increase in processing time (Li et al., Col. 3, lines 27-30).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Godwin, IV et al. (US 2019/0251402 A1) in view of Thapliya et al. (US 2014/0079323 A1) and further in view of Lin et al. (US 2005/0271277 A1), Maalouf et al. (US 2017/0068865 A1), Maurin et al. (US 2020/0302589 A1), Gonzales et al. (US 2017/0309174 A1), and Li et al. (US 10,019,506 B1), “Detection and Classification of Geometric Shape Objects for Industrial Applications” by Roy et al., Monachino et al. (US 2005/0002561 A1), and Pertsel et al. (US 10,953,850 B1).
Regarding claim 21, the combination of Godwin, IV et al., Thapliya et al., Lin et al., Maalouf et al., Maurin et al., Gonzales et al., and Li et al. teaches the limitations as explained above in claim 20.
The combination of Godwin, IV et al., Thapliya et al., Lin et al., Maalouf et al., Maurin et al., Gonzales et al., and Li et al. does not expressly disclose the following limitations: where the classification is, at least in part, a shape-based classification where the classification is, at least in part, a pattern-based classification, and where the classification component is configured to compare the time series signal against a time series signal standard set to classify the unknown object.
However, Roy et al. teaches, where the classification is, at least in part, a shape-based classification (As shown in Table 5, the extracted objects are recognized by the ANN in order to determine/classify the shape of the object (i.e. if the shape is circular, rectangular, triangular).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include shape-based classification using an ANN as taught by Roy et al. into the combined object classification of Godwin, IV et al., Thapliya et al., Lin et al., Maalouf et al., Maurin et al., Gonzales et al., and Li et al. in order to improve accuracy of multiple object detection (Roy et al., Abstract and Pg. 15).
The combination of Godwin, IV et al., Thapliya et al., Lin et al., Maalouf et al., Maurin et al., Gonzales et al., Li et al., and Roy et al. does not expressly disclose the following limitations: where the classification is, at least in part, a pattern-based classification, and where the classification component is configured to compare the time series signal against a time series signal standard set to classify the unknown object.
However, Monachino et al. teaches, where the classification is, at least in part, a pattern-based classification (As shown in Para. 0019, candidate objects are identified by pattern recognition systems; As shown in Para. 0024, patterns can include, for example, the tendency of entrants to carry umbrellas and defines the pattern of normal behavior for entrants; As shown in Para. 0042, the pattern classification includes classifiers that can identify faces in an image and objects).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pattern-based classification as taught by Monachino et al.  into the combined object classification of Godwin, IV et al., Thapliya et al., Lin et al., Maalouf et al., Maurin et al., Gonzales et al., Li et al., and Roy et al. in order to determine whether an abnormal activity exists in a video scene and alert personnel of the threat level (Monachino et al., Paras. 0063-0065).
The combination of Godwin, IV et al., Thapliya et al., Lin et al., Maalouf et al., Maurin et al., Gonzales et al., Li et al., Roy et al., and Monachino et al. does not expressly disclose the following limitation: and where the classification component is configured to compare the time series signal against a time series signal standard set to classify the unknown object.
However, Pertsel et al. teaches, and where the classification component is configured to compare the time series signal against a time series signal standard set to classify the unknown object (As shown in Col. 15, lines 61-67 –Col. 16, lines 1-15, reference video frames are used to classify, analyze and store reference objects and these reference objects are compared with objects in the current video frame. The characteristics of the reference objects are used as a comparison for classification of objects; Note: a video (i.e. frames/series of images over time) is a time series signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comparing a times series with a reference times series to classify an object as taught by Pertsel et al. into the combined object classification of Godwin, IV et al., Thapliya et al., Lin et al., Maalouf et al., Maurin et al., Gonzales et al., Li et al., Roy et al., and Monachino et al. in order to improve classification confidence (Pertsel et al., Col. 13, lines 23-49).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Godwin, IV et al. (US 2019/0251402 A1) in view of Multi-Channel CNN-based Object Detection for Enhanced Situation Awareness” by Liu et al. and further in view of Thapliya et al. (US 2014/0079323 A1), Maalouf et al. (US 2017/0068865 A1), Detection and Classification of Geometric Shape Objects for Industrial Applications” by Roy et al., Lin et al. (US 2005/0271277 A1), Monachino et al. (US 2005/0002561 A1), Maurin et al. (US 2020/0302589 A1), Gonzales et al. (US 2017/0309174 A1), Pertsel et al. (US 10,953,850 B1), and Li et al. (US 10,019,506 B1).
Regarding claim 22, the combination of Godwin, IV et al., Liu et al., Thapliya et al., Maalouf et al., Roy et al., Lin et al., Monachino et al., and Maurin et al. teaches the limitations as explained above in claim 16.
Godwin, IV et al. in the combination further teaches, comprising: an analysis component configured to analyze the classification of the unknown object to produce an analysis result (As shown in Para. 0069, a neural network is selected to analyze the remote sensed data such as determining whether the city is newer or older based on certain patterns and features; As shown in Fig. 5, a second analysis is performed by the selected neural network to extract data from the remote sensed data in step 510; As shown in Para. 0093, content within the remote sensed data is detected and classified by the second analysis).
The combination of Godwin, IV et al., Liu et al., Thapliya et al., Maalouf et al., Roy et al., Lin et al., Monachino et al., and Maurin et al. does not expressly disclose the following limitations: and a notification component configured to cause output of a notification based, at least in part, on the analysis result, where the classification component is configured to compare the time series signal against a time series signal standard set to classify the unknown object and where the classification component is configured to classify the unknown object through employment of a shallow neural network of one layer.
However, Gonzales teaches, and a notification component configured to cause output of a notification based, at least in part, on the analysis result (As shown in Para. 0017, characteristics in the sensor data are analyzed, the detected object is classified to determine if it is a bicycle, and a notification is generated to alert the cyclist that there is a presence of a bicycle detected; As shown in Para. 0028, the object is classified, identified, and confirmed whether it is a bicycle; As shown in Para. 0049, the object is compared with characteristics of bicycles and motorized vehicles to confirm the object identification; Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include output a notification based on analysis of the object classification as taught by Gonzales et al. into the combined object classification of Godwin, IV et al., Liu et al., Thapliya et al., Maalouf et al., Roy et al., Lin et al., Monachino et al., and Maurin et al. in order to improve safety and efficiency (Gonzales et al., Para. 0010).
The combination of Godwin, IV et al., Liu et al., Thapliya et al., Maalouf et al., Roy et al., Lin et al., Monachino et al., Maurin et al., and Gonzales et al. does not expressly disclose the following limitations: where the classification component is configured to compare the time series signal against a time series signal standard set to classify the unknown object and where the classification component is configured to classify the unknown object through employment of a shallow neural network of one layer.
However, Pertsel teaches, where the classification component is configured to compare the time series signal against a time series signal standard set to classify the unknown object (As shown in Col. 15, lines 61-67 –Col. 16, lines 1-15, reference video frames are used to classify, analyze and store reference objects and these reference objects are compared with objects in the current video frame. The characteristics of the reference objects are used as a comparison for classification of objects; Note: a video (i.e. frames/series of images over time) is a time series signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comparing a times series with a reference times series to classify an object as taught by Pertsel et al. into the combined object classification of Godwin, IV et al., Liu et al., Thapliya et al., Maalouf et al., Roy et al., Lin et al., Monachino et al., Maurin et al., and Gonzales et al. in order to improve classification confidence (Pertsel et al., Col. 13, lines 23-49).
The combination of Godwin, IV et al., Liu et al., Thapliya et al., Maalouf et al., Roy et al., Lin et al., Monachino et al., Maurin et al., Gonzales et al, and Pertsel et al. does not expressly disclose the following limitation: and where the classification component is configured to classify the unknown object through employment of a shallow neural network of one layer.
However, Li et al. teaches, and where the classification component is configured to classify the unknown object through employment of a shallow neural network of one layer (As shown in Col. 4, lines 44-66, an image classification system 100 includes a raw image score generator 106 that may be a shallow neural network that includes a single layer that applies a transformation to the data to generate raw image scores 108. The raw image score for an object represents the likelihood that the image includes an image of an object that belongs to the object category).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include classifying an object through a shallow neural network of one layer as taught by Li et al. into the combined object classification of Godwin, IV et al., Liu et al., Thapliya et al., Maalouf et al., Roy et al., Lin et al., Monachino et al., Maurin et al., Gonzales et al, and Pertsel et al. in order to classify images without a significant increase in processing time (Li et al., Col. 3, lines 27-30).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                      

/PING Y HSIEH/Primary Examiner, Art Unit 2664